COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-16-00319-CV


MYRMAC Corporation a/k/a                  §    From the 43rd District Court
McDonalds
                                          §    of Parker County (CV15-0078)
v.
                                          §    March 30, 2017

P.H., Individually and as Next Friend     §    Opinion by Justice Gabriel
of C.H.

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment.      It is ordered that the default

judgment of the trial court is reversed and the case is remanded to the trial court

for further proceedings consistent with this opinion.

      It is further ordered that appellee P.H., Individually and as Next Friend of

C.H. shall bear the costs of this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Lee Gabriel
                                         Justice Lee Gabriel